El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En la petición radicada ante la Corte de Distrito de San Jnan se alega que el peticionario fue nombrado en abril 22 I de 1936, con carácter permanente, para el cargo de “Inspector de Higiene y Seguridad Industrial” del Servicio de Su-pervisión Industrial del Departamento del Trabajo, comr prendido dentro del Servicio Civil Clasificado; que en junio 22 de 1942, el demandado notificó al peticionario que a par-tir del día 30 del mismo mes quedaría cesante, por no apa-recer el mencionado cargo en la Ley de Presupuesto para el año 1942-43; que si bien en la Ley de Presupuesto no se consignó el cargo que ocupaba el peticionario, en ella se au-mentó la partida consignada en el presupuesto anterior 'para los cargos de “Supervisores de Distrito” y se crearon quince plazas adicionales con esa misma denominación; que los de-beres, responsabilidades y autoridad correspondientes al cargo que ocupaba el peticionario, son iguales a los de las j nuevas plazas de supervisores de distrito; que la elimina-I eión del cargo del peticionario fué hecha con el propósito del evadir las leyes y reglamentos del Servicio Civil; que aúnl cuando las nuevas plazas no fueran idénticas a la que ocu-1 paba el peticionario, éste tiene derecho a ser restituido yi nombrado “Supervisor de Distrito”, de conformidad con lol dispuesto por la Ley del Servicio Civil; que en julio 7 del *8531942 el peticionario se dirigió al Comisionado del Trabajo, solicitando se le nombrara para nna de las nuevas plazas y el Comisionado se negó y se niega a acceder a lo solicitado; y que el peticionario se ha visto* privado del sueldo corres-pondiente al cargo de que fué ilegalmente separado. Soli-citó el peticionario se expidiese auto de mandamus ordenando al Comisionado que inmediatamente le diese posesión del cargo de Supervisor de Distrito y expidiese las nóminas co-rrespondientes desde junio 30 de 1942 hasta la fecha en que el peticionario tomara posesión de su nuevo cargo.
Expedido el auto en forma condicional, compareció el demandado y radicó una contestación en la cual negó especí-ficamente, por falta de información, las alegaciones esencia-les de la petición. Y como defensas especiales, alegó: (o) que los deberes de la plaza que ocupaba el peticionario, son enteramente distintos a los de las nuevas plazas de Super-' visores de Distrito; (b) que el peticionario fué separado de su cargo por acción legislativa, al dejarse de consignar en el Presupuesto la plaza que antes ocupaba; (c) que la petición no aduce hechos suficientes para que la corte pueda ejerce-r su jurisdicción, pues no se alega que el peticionario hubiese tomado y aprobado el examen requerido por la ley para po-der ser incluido dentro del Servicio Civil Clasificado; y (d) que la corte no debe intervenir hasta que el peticionario haya agotado los remedios que le concede la Ley del Servi-cio Civil.
El Comisionado del Trabajo ha apelado de la sentencia por la cual se le ordena que dé posesión al peticionario del cargo de Supervisor de Distrito y se le condena al pago de las costas.
 Alega el apelante que la corte inferior erró al determinar que la abolición de los cargos de Supervisores de Higiene y Seguridad Industrial, la' creación de los cargos adicionales de Supervisores de Distrito, y el nombramiento de empleados temporeros para dichos nuevos cargos, constituye una destitución ilegal del peticionario.
*854La evidencia admitida por la corte inferior demuestra fuera de toda duda qne el peticionario fue nombrado con carácter permanente para el cargo de Inspector de Seguri-dad Industrial e Higiene, después de haber aprobado el exa-men requerido por la ley; y que en la fecha en que se ce-lebró la vista, los nuevos cargos de Supervisores de Distrito estaban ocupados por empleados temporeros, quienes fueron nombrados el primero de julio de 1942, fecha en que empezó a regir el presupuesto para el año 1942-43.
Declaró el peticionario, que el trabajo que él realizaba como inspector de seguridad industrial e higiene era el de investigar las construcciones, establecimientos comerciales e industriales, para hacer que los patronos cumplieran con las leyes sobre andamios, horas y salarios y demás leyes para la protección de los obreros; que durante agosto y septiem-bre de 1941 estuvo en Ponee, actuando como Supervisor de Distrito, y que el trabajo que realizaba como tal supervisor era idéntico al que acostumbraba hacer en el cargo perma-nente que ocupaba. Las copias de los informes diarios ren-didos por el peticionario, como Inspector de Seguridad Industrial e Higiene y por los nuevos Supervisores de Distrito establecen claramente la identidad entre las funciones des-empeñadas por todos ellos. El testigo. Tomás Medina Benet, director del Servicio de Supervisión Industrial, declaró que el trabajo que ahora realizan los nuevos Supervisores de Distrito es el mismo que antes hacían los Inspectores de Higiene y Seguridad Industrial, o sea velar por el cumpli-miento de las leyes obreras. El testigo Nicolás Lecározj Subcomisionado del Trabajo, hizo esfuerzos para' estableced distinciones, entre las funciones dé unos y otros cargos, percl terminó admitiendo que las que antes desempeñaban los Ins-J pectores de Higiene y Seguridad Industrial son desempeña! das ahora por los Supervisores de Distrito, quienes deseml peñan algunas funciones adicionales de menos importancia!
*855Tras un detenido estudio de toda la prueba opinamos que la corte inferior no erró al resolver que las obligaciones de los cargos abolidos y las de los de nueva creación son iguales, pues todas ellas conducen a un mismo fin, que es el de proteger los derechos de los obreros y ver- que los esta-tutos promulgados para su protección sean cumplidos. Con-venimos con la corte inferior en que si una persona reúne las calificaciones necesarias para poder determinar si las leyes sanitarias y las de seguridad industrial han sido cum-plidas, esa persona debe estar capacitada para investigar cuestiones más fáciles, tales como si los obreros trabajan más de ocho horas, si reciben el salario legal mínimo o si hay menores trabajando en contra de la ley. Véase: Ackerman v. Kern, 22 N. E. (2d) 247.
Habiendo llegado a la conclusión de que la diferencia entre el cargo abolido y el nuevo está más bien en la deno-minación que entre las funciones, deberes y atribuciones de uno y otro, nos toca ahora considerar y resolver qué derecho, si alguno, tiene el peticionario a que se le designe preferen-temente para una de las nuevas plazas de supervisor de dis-trito.
La sección 18 de la Ley del Servicio Civil de Puerto Rico, dispone que “Siempre que cualquier empleado del servicio clasificado, quien haya desempeñado satisfactoriamente sus deberes . . . cese a causa de falta de fondos ... y esté dis-puesto a presentarse a rendir servicios en una plaza dispo-nible, ... o si hubiere sido separado por cualquier motivo-salvo la comisión de algún delito o mala conducta, podrá con-seguir, mediante consentimiento de la Comisión de Servicio-Civil y del departamento en que estuvo colocado, que su nom-bre sea incluido en el registro de reposiciones de la correspon-diente clase, a los fines de la consiguiente reposición cuando ocurran vacantes en la mencionada clase”. La sección 22 de la misma ley, dispone que ‘ ‘ Siempre que vacare un cargo en el servicio - clasificado, la autoridad nominadora, si deseare *856cubrir dicha vacante, enviará petición de terna a la Comi-sión de Servicio Civil”; y que “la Comisión certificará no más de los tres primeros nombres de personas qne estén dispuestas a aceptar nombramiento, de la correspondiente lista de reposición para la clase a que haya sido asignado reí cargo vacante”. Es cuando no existe una lista de repo-sición que la Comisión puede certificar una terna de perso-nas en la lista de elegibles para una clase determinada. La sección 24 de la Ley, provee que solamente cuando sea ne-cesario para evitar la paralización de servicios públicos o para no ocasionar inconvenientes al público, “pero no bajo ninguna otra circunstancia”, la Comisión podrá hacer nom-bramientos temporeros, “ínterin se establece un registro de reposiciones o de elegibles”.
Esta Corte Suprema ha reconocido y sostenido en varias de sus decisiones el derecho de todo empleado comprendido dentro del servicio civil clasificado, a no ser separado del servicio bajo el pretexto de que el nombre del cargo que ocupaba ha sido cambiado en el presupuesto. Géigel Polanco v. Rivera, Comisionado, 48 D.P.R. 124; Rosario v. Cuevas, 60 D.P.R. 470; Ernesto Cruz Andréu v. Buscaglia, 61 D.P.R. 737.
En People v. Williams, 107 N. E. 49, la Corte de Apela-ciones de Nueva York, al confirmar una sentencia de mandamus ordenando la reposición de un empleado, por voz del Juez Sr. Cardozo, se expresó así:
“. . . La Regla 19 de la Comisión de Servicio Civil municipal dispone que cuando la terminación de un empleo se debe a una .reducción del número de empleados, la persona afectada, si ha es-tado empleada por un período mayor de un mes, ‘se considerará como suspendida de tal empleo, y será incluida en una lista preferente para su reposición, si sus servicios fueren necesitados de nuevo.’ Creemos que si una nueva plaza, similar a la del peticionario, fue' creada al mismo tiempo en que la del peticionario fué abolida, el Comisionado está obligado, al cubrir la nueva plaza, a preferir al peticionario sobre todos los demás. La ley no le permitirá que, con *857el proposito ele remover al peticionario para colocar a otro en su lugar, reduzca las plazas con una mano y las aumente con la otra.
En el caso de autos no se trata de una reducción en el número de empleados y sí de un mero cambio del nombre de una plaza ocupada por un empleado permanente y de la creación de quince plazas nuevas, con los mismos deberes, facultades y responsabilidades del cargo anterior. El pro-pósito fundamental de las leyes de Servicio Civil es asegu-rar la permanencia en el servicio público de funcionarios, fieles y competentes, sin exponerlos a ser separados de sus cargos, sin causa justa y suficiente, para ser sustituidos por otros en obediencia a las exigencias de la política. Ya he-mos resuelto en Rosario v. Cuevas, Comisionado, supra, que cuando se suprime un cargo y en seguida se crea otro bajo una nueva designación, pero con iguales deberes que el anterior, las cortes deben amparar al funcionario o empleado perjudicado. State v. Seattle, 83 Washington 91, 145 Pac. 61.

La sentencia recurrida debe se.r confirmada.